10/17/2022



                                                                                  Case Number: DA 22-0503
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 22-0503


Linda M. Deola
MORRISON, SHERWOOD, WILSON & DEOLA PLLP
401 North Last Chance Gulch
P.O. Box 557
Helena, Montana 59624-0557
Phone: (406) 442-3261
Fax: (406) 443-7294
ldeola@mswdlaw.com
Attorneys for Plaintiff/Appellant.


 SUBSECTOR SOLUTIONS, INC.,
           d/b/a,
 TREASURE STATE INTERNET &                    ORDER GRANTING
      TELEGRAPH, INC.,                     APPELLANT’S UNOPPOSED
                                          MOTION FOR EXTENSION OF
        Plaintiff and Appellant,         TIME TO FILE OPENING BRIEF

                   v.

          CITY OF HELENA

        Defendant and Appellee.

      The Plaintiff/Appellant in this matter has moved this Court for an extension

of time in which to file their Opening Brief. Finding good cause therefore,

      IT IS HEREBY ORDERED that Appellant’s Opening Brief in this matter is

now due on or before Monday, December 12th, 2022.



DATED this 17 day of October, 2022
                                                                      Electronically signed by:
                                         1                               Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          October 17 2022